Exhibit 10.32
PERFORMANCE EQUITY PAYMENT PROGRAM
RESTRICTED STOCK AGREEMENT
     This Performance Equity Payment Program Restricted Stock Agreement made as
of the 3rd day of January, 2011 (that is the first business day of January) by
and between ALLEGHENY TECHNOLOGIES INCORPORATED, a Delaware corporation (the
“Corporation”) and [NAME] (“the Employee”).
     WHEREAS, the Corporation sponsors and maintains the Allegheny Technologies
Incorporated Stock 2007 Incentive Plan, as may be amended from time to time (the
“Incentive Plan”);
     WHEREAS, the Personnel and Compensation Committee of the Board of Directors
(the “Committee”) has authorized certain automatic grants under a Performance
Equity Payment Program (“PEPP”) which is a part of the Incentive Plan and the
Committee has adopted certain administrative rules to govern the PEPP (the
“Rules”);
     WHEREAS, the Corporation desires to encourage the Employee to remain an
employee of the Corporation and, during such employment, to contribute
substantially to the financial performance of the Corporation and, to provide
that incentive, the Corporation has awarded, subject to the performance and
employment restrictions described herein, the Employee an aggregate of ____
shares (the “Shares Subject to Restrictions”) of the common stock of the
Corporation, $0.10 par value per share (“Common Stock”);
     WHEREAS, the Shares Subject to Restrictions are subject to the
Corporation’s attainment of the performance requirements set forth in Paragraph
3(b) (the “Performance Criteria”) and the Employee remaining as an employee of
the Corporation for the Restricted Period, except for reasons of death,
Disability or Retirement; and
     WHEREAS, the Corporation and the Employee desire to evidence the award of
the Shares Subject to Restrictions for the 2011 year and the terms and
conditions applicable thereto in this Performance Equity Payment Program
Restricted Stock Agreement.
     NOW THEREFORE, in consideration of the mutual promises and covenants
contained herein and intending to be legally bound, the Corporation and the
Employee agree as follows:
     1. Grant of Shares Subject to Restrictions. The Corporation hereby grants
to the Employee, as of the date first written above, the Shares Subject to
Restrictions subject to the restrictions and other terms and conditions set
forth herein. Simultaneously with the execution and delivery of this Agreement,
the Employee shall deliver to the Corporation a stock power endorsed in blank
relating to

 



--------------------------------------------------------------------------------



 



the Shares Subject to Restrictions (including in such power any increases or
adjustments to the Shares Subject to Restrictions). As soon as practicable after
the Date of Grant, the Corporation shall direct that the Shares Subject to
Restrictions be registered in the name of and issued to the Employee and
initially bearing the legend described in Paragraph 6. The Shares Subject to
Restrictions and any certificate or certificates representing the Shares Subject
to Restrictions shall be held in the custody of the Corporation or its designee
until the expiration of the applicable Restrictions. Upon any forfeiture of the
Shares Subject to Restrictions in accordance with Paragraph 4, the forfeited
shares and any certificate or certificates representing the forfeited Shares
Subject to Restrictions shall be canceled.
     2. Restrictions. Employee shall have all rights and privileges of a
stockholder of the Corporation with respect to the Shares Subject to
Restrictions, except that the following restrictions shall apply:
     (a) None of the Shares Subject to Restrictions may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of during the “Restriction
Period” as defined below.
     (b) The Shares Subject to Restrictions are subject to forfeiture during the
Restriction Period in accordance with Paragraph 4 of this Agreement.
     (c) The Shares Subject to Restrictions and any certificate representing the
Shares Subject to Restrictions shall be held in custody by the Corporation or
its designee until such time as the Performance Criteria are deemed attained and
the Restriction Period shall have been deemed completed.
     (d) Dividends paid with respect to the Shares Subject to Restrictions
during the Restriction Period shall be accumulated and paid to the Employee only
if and when the Restrictions lapse.
     3. Term of Restriction.
     (a) Subject to the forfeiture provisions of Paragraph 4 of this Agreement,
the Restrictions shall lapse with respect to the Shares Subject to Restrictions
on the December 31, 2011 if (i) the Employee is an employee of the Corporation
on December 31, 2011, if a business day and, if not a business day, on the
business day next preceding December 31, 2011 and (ii) the Committee determines
the Performance Criteria for 2011 will have been met.
     (b) For purposes of this Agreement, the “Performance Criteria” shall mean
that the income before taxes of the Corporation, measured under GAAP, shall be
at or greater than $50 million, in the aggregate, for the 2011 fiscal year of
the Corporation. The period for measuring the Performance Criteria shall end as
of December 31, 2011 and the Committee shall as promptly as possible as of

2



--------------------------------------------------------------------------------



 



December 31, 2011 estimate whether the Performance Criteria for 2011 have been
met.
     (c) The period from the Date of Grant until the lapse of the applicable
Restrictions and employment continuation obligations with respect to the Shares
Subject to Restrictions is the “Restriction Period” for purposes of this
Agreement.
     (d) On December 31, 2011, if a business day, or, if not a business day, on
the next preceding business day without a forfeiture of the applicable Shares
Subject to Restrictions, and upon the satisfaction of all other applicable
conditions as to such Shares Subject to Restrictions, including, but not limited
to, the payment by the Employee of all applicable withholding taxes, if any, the
Corporation shall deliver or cause to be delivered to the Employee shares of
Common Stock, which may be in the form of a certificate or certificates for such
shares, equal in number to the applicable Shares Subject to Restrictions, which
shall not be subject to the transfer restrictions set forth above and shall not
bear the legend described in Paragraph 6.
     4. Forfeiture of Shares Subject to Restrictions. If Employee’s employment
with the Corporation and all of its direct or indirect subsidiaries is
terminated by either party for any reason, including, but not limited to, the
involuntary termination of the Employee’s employment with the Corporation for
any reason, with or without cause, other than the Employee’s death, disability
or retirement with the consent of the Corporation when the Employee is at least
55 years of age with at least five years of service (“Retirement”), (i) all
rights of the Employee to the Shares Subject to Restrictions which remain
subject to the Restrictions shall terminate immediately and be forfeited in
their entirety, and (ii) the forfeited Shares Subject to Restrictions and any
stock certificate or certificates representing the forfeited Shares Subject to
Restrictions shall be canceled. If the Employee dies or becomes disabled during
the Restriction Period, the Shares Subject to Restrictions will immediately
vest. If the Employee retires with the consent of the Corporation when the
Employee is at least 55 years of age with at least five years of service, the
Employee (or the Employee’s beneficiary) shall receive the Shares Subject to
Restrictions when, if and to the extent, the Restrictions lapse under
Paragraph 3 in a proportion determined by multiplying the number of Shares
Subject to Restrictions by a fraction, the numerator of which is the number of
days following the Date of Grant to and including the last day of the Employee’s
employment and the denominator is 365.
     5. Change of Control. All Shares Subject to Restrictions shall fully vest
in the event of a Change of Control as defined in the Administrative Rules.
     6. Legend. During the Restriction Period, the shares of Restricted Stock
and any share certificate or certificates evidencing the Shares Subject to
Restrictions shall be endorsed with the following legend (in addition to any
legend required under applicable securities laws or any agreement by which the
Corporation is bound):

3



--------------------------------------------------------------------------------



 



THE TRANSFERABILITY OF THE SHARES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO
THE TERMS AND CONDITIONS OF A PERFORMANCE EQUITY PAYMENT PROGRAM RESTRICTED
STOCK AGREEMENT ENTERED INTO BY AND BETWEEN ALLEGHENY TECHNOLOGIES INCORPORATED
AND THE HOLDER OF THIS CERTIFICATE. A COPY OF SUCH AGREEMENT IS ON FILE AT THE
OFFICE OF THE CORPORATION.
     7. Withholding. The Corporation or its direct or indirect subsidiary may
withhold from the number of Shares Subject to Restrictions or from any cash
amount payable hereunder or any other cash payments due to Employee all taxes,
including social security taxes, which the Corporation or its direct or indirect
subsidiary is required or otherwise authorized to withhold with respect to the
Shares Subject to Restrictions.
     8. Adjustments to Number of Shares. Any shares issued to Employee with
respect to the Shares Subject to Restrictions in the event of any change in the
number of outstanding common stock of the Corporation through the declaration of
a stock dividend or a stock split or combination of shares or any other similar
capitalization change shall be deemed to be Shares Subject to Restrictions
subject to all the terms set forth in this Agreement.
     9. No Right to Continued Employment; Effect on Benefit Plans. This
Agreement shall not confer upon Employee any right with respect to continuance
of his or her employment or other relationship, nor shall it interfere in any
way with the right of the Corporation or its direct or indirect subsidiary to
terminate his or her employment or other relationship at any time. Income
realized by Employee pursuant to this Agreement shall not be included in
Employee’s earnings for the purpose of any benefit plan in which Employee may be
enrolled or for which Employee may become eligible unless otherwise specifically
provided for in such plan.
     10. Employee Representations. In connection with the issuance of the Shares
Subject to Restrictions, Employee represents the following:
     (a) Employee has reviewed with Employee’s own tax advisors, the federal,
state, local and foreign tax consequences of this Agreement and the transactions
contemplated hereby. Employee is relying solely on such advisors and not on any
statements or representations of the Corporation or any of its agents. Employee
understands that Employee (and not the Corporation) shall be responsible for
Employee’s own tax liability that may arise as a result of this Agreement and
the transactions contemplated hereby.
     (b) Employee has received, read and understood this Agreement, the
Incentive Plan and the Rules and agrees to abide by and be bound by their
respective terms and conditions.

4



--------------------------------------------------------------------------------



 



     11. Miscellaneous.
     (a) Governing Law. This Agreement shall be governed and construed in
accordance with the domestic laws of the Commonwealth of Pennsylvania without
regard to such Commonwealth’s principles of conflicts of laws.
     (b) Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the successors, permitted assigns, heirs,
executors and administrators of the parties hereto. Neither this Agreement nor
any rights hereunder shall be assignable or otherwise subject to hypothecation
without the consent of all parties hereto.
     (c) Entire Agreement; Amendment. This Agreement, as supplemented by the
Plan and the Rules, contains the entire understanding between the parties hereto
with respect to the subject matter of this Agreement and supersedes all prior
and contemporaneous agreements and understandings, inducements or conditions,
express or implied, oral or written, with respect to the subject matter of this
Agreement. This Agreement may not be amended or modified without the written
consent of the Corporation and Employee.
     (d) Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which when so executed and delivered shall be
taken to be an original and all of which together shall constitute one document.
     (e) Definitions. Initially capitalized terms not otherwise defined in this
Performance Equity Payment Program Restricted Stock Agreement shall have the
meanings ascribed thereto in the Incentive Plan or the Rules, as applicable.
     IN WITNESS WHEREOF, the parties have executed this Performance Equity
Payment Program Restricted Stock Agreement as of the date first written above.

          ALLEGHENY TECHNOLOGIES INCORPORATED
      By:   /s/ Jon D. Walton         Name:   Jon D. Walton        Title:  
Executive Vice President, Human Resources, Chief Legal and Compliance Officer   
   

             
PARTICIPANT
      WITNESS    
 
           
 
     
 
   

5